DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 and 12 have been cancelled.  Claims 1-4, 6-9, 11, 13-15, 18, and 19 have been amended.  Claims 20-30 been added.  Claims 1-4, 6-11, and 13-30 are pending and examined below.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-30 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20170282089 A1 (“Wang”) discloses a connection structure including two connection interfaces and a connector. Each connection interface includes planar contacts arranged at a center and one or more concentric rings on a circuit board and first lock mechanisms arranged on a first casing. The connector includes a second casing including two open ends and second lock mechanisms arranged on the second casing and pins. Each pin includes two ends each exposed by one of the two open ends of the second casing, respectively. When the connector is plugged into the two connection interfaces at orientations relative to one another, the pins of the connector are in contact with the planar contacts of each connection interface so that the two connection interfaces are electrically connected, and the 
As per independent claims 1, 8, 13, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious at least one dynamic amplifier configured to adjust output of at least one electromechanically coupled mechanical output of the main robot and a processor coupled to the main robot, the processor configured to execute computer readable instructions to control gain of the at least one dynamic amplifier, the computer readable instructions being stored on a non-transitory storage medium on at least one of the plurality of modular attachments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664